EXHIBIT 10.51

RECEIPT AND TERMINATION

OF

CONSULTING AGREEMENT

Reference is hereby made to that certain Consulting Agreement (the “Consulting
Agreement”), dated as of September 17, 2008, by and between Gordmans, Inc. (the
“Company”) and Sun Capital Partners Management V, LLC (“Management”). Gordmans
Stores, Inc., which indirectly holds 100% of the issued and outstanding capital
stock of the Company, filed a Form S-1 Registration Statement with the
Securities and Exchange Commission on April 30, 2010 with the intent of making
an initial public offering of shares as soon as practicable after the
Registration Statement becomes effective (the “IPO”). Management hereby
acknowledges that contingent upon the completion of the IPO and receipt by
Management of a $7,500,000 termination fee as well as all amounts owed by the
Company to Management under the Consulting Agreement as of the completion of the
IPO under or in connection with the Consulting Agreement, that no further
amounts will be due and owing from the Company or any subsidiary or affiliate of
the Company to Management. Management and the Company hereby agree that,
effective as of the completion of the IPO and receipt by Management of the
aforementioned funds, the Consulting Agreement is hereby terminated and the
undersigned shall have no further rights or obligations thereunder.

IN WITNESS WHEREOF, the undersigned have executed this Termination of Consulting
Agreement as of the 16 day of July, 2010.

 

GORDMANS, INC. By:   /s/ Jeff Gordman Name:   Jeff Gordman Title:   President &
CEO

 

SUN CAPITAL PARTNERS MANAGEMENT V, LLC By:   /s/ Michael McConvery Name:  
Michael McConvery Title:   Vice President and Asst. Secretary